Exhibit 10.1

 

Execution Version

 

LEXINGTONPARK PARENT CORP.

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of November 2, 2009 (this “Agreement”),
among RAMIUS LLC, a Delaware limited liability company (“Ramius”), BA ALPINE
HOLDINGS, INC., a Delaware corporation (“BA”), BAYERISCHE HYPO- UND VEREINSBANK
AG, a German corporation (“HVB AG”), HVB ALTERNATIVE ADVISORS LLC, a Delaware
corporation and an indirect wholly-owned subsidiary of HVB AG (“HVB” and,
together with BA and HVB, the “UCI Parties”), and LEXINGTONPARK PARENT CORP., a
Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Company, Ramius, Cowen Group, Inc. (“Cowen”), Lexington Merger
Corp. and Park Exchange LLC (“Exchange Sub”) have entered into that certain
Transaction Agreement and Agreement and Plan of Merger, dated as of June 3, 2009
(the “Transaction Agreement”);

 

WHEREAS, pursuant to the terms of the Transaction Agreement, Ramius exchanged
substantially all of its assets and all of its liabilities for 37,536,826 shares
of the Company’s Class A voting common stock, par value $.01 per share (the
“Class A Common Stock”);

 

WHEREAS, BA is a member of Ramius;

 

WHEREAS, the Company, Ramius, HVB, HVB AG, Cowen and Exchange Sub have entered
into that certain Asset Exchange Agreement, dated as of June 3, 2009 (the “Asset
Exchange Agreement”);

 

WHEREAS, pursuant to the terms of the Asset Exchange Agreement, HVB exchanged
its interest in Ramius Fund of Funds Group LLC for 2,713,882 shares of Class A
Common Stock and certain other consideration;

 

WHEREAS, the Company has agreed to grant Ramius and the UCI Parties certain
registration rights in connection with respect to the Registrable Securities
held by them; and

 

WHEREAS, the Company, Ramius and the UCI Parties desire to define the
registration rights of Ramius and the UCI Parties on the terms and subject to
the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 


SECTION 1.  DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement, as used herein,
the following terms shall have the following respective meanings:

 

Commission:  shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

 

“Company Supported Distribution” means a public underwritten offering by the
Company that is designated as a “Company Supported Distribution” by the
Initiating Holders in the applicable Demand Notice.

 

Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended (or
any successor act), and the rules and regulations promulgated thereunder;

 

Holder:  shall mean any holder of Registrable Securities;

 

Initiating Holder:  shall mean any of (i) the UCI Parties or (ii) Ramius, with
respect to shares of Registrable Securities held by the UCI Parties (including
those held indirectly by the UCI Parties through Ramius) upon receipt of a
request from a UCI Party that Ramius make a demand pursuant to
Section 2(b) hereof;

 

Issuer Free Writing Prospectus:  shall mean an “Issuer Free Writing Prospectus,”
as defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities;

 

FINRA:  shall mean the Financial Industry Regulatory Authority;

 

Losses:  shall have the meaning set forth in Section 2(f)(i) hereof;

 

Participating Holders:  Holders participating in the Registration relating to
the Registrable Securities;

 

Person:  shall mean an individual, partnership, limited liability company,
joint-stock company, corporation, trust or unincorporated organization, and a
government or agency or political subdivision thereof;

 

Prospectus:  means the prospectus (including any preliminary, final or summary
prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus;

 

Register, Registered and Registration:  shall mean a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such Registration Statement;

 

Registrable Securities:  shall mean (A) any shares of Class A Common Stock held
(including directly or indirectly through Ramius) or hereafter acquired
(including directly or indirectly through Ramius) by Ramius, the members of
Ramius (other than BA) or the UCI

 

2

--------------------------------------------------------------------------------


 

Parties or any transferee of a UCI Party or Ramius (acting on behalf of any UCI
Party) in accordance with the Asset Exchange Agreement or the Fourth Amended and
Restated Limited Liability Company Operating Agreement of Ramius and (B) any
stock of the Company issued as a dividend or other distribution with respect to,
or in exchange for or in replacement of, the shares of Class A Common Stock
referred to in clause (A), including any shares of class B common stock, par
value $.01 per share, of the Company transferred by any UCI Party to a
transferee in accordance with the Asset Exchange Agreement or the Fourth Amended
and Restated Limited Liability Company Operating Agreement of Ramius (the
“Ramius LLC Agreement”);

 

Registration Expenses:  shall mean any and all expenses incident to the
performance of or compliance with any Registration, underwriting or marketing of
securities pursuant to Section 2 hereof, including all (i) Registration and
filing fees, and all other fees and expenses payable in connection with the
listing of securities on any securities exchange or automated interdealer
quotation system, (ii) fees and expenses of compliance with any securities or
“blue sky” laws (including fees and disbursements of counsel in connection with
“blue sky” qualifications of the securities registered), (iii) expenses in
connection with the preparation, printing, mailing and delivery of any
Registration Statements, Prospectuses, Issuer Free Writing Prospectus and other
documents in connection therewith and any amendments or supplements thereto,
(iv) security engraving and printing expenses, (v) internal expenses of the
Company (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (vi) fees and
disbursements of counsel for the Company and fees and expenses for independent
certified public accountants retained by the Company (including the expenses
associated with the delivery by independent certified public accountants of any
comfort letters requested pursuant to the terms hereof), (vii) fees and expenses
of any special experts retained by the Company in connection with such
Registration, (viii) reasonable fees and expenses of one counsel for all of the
Participating Holders in an amount not to exceed $75,000 in the case of a
Company Supported Distribution, or $30,000 in any other Registration, which
counsel shall be selected by the Participating Holder holding the largest number
of the Registrable Securities to be sold in the Registration, (ix) fees and
expenses in connection with any review by FINRA of any underwriting arrangements
or other terms of the offering, and all reasonable fees and expenses of any
“qualified independent underwriter,” including the fees and expenses of any
counsel thereto, (x) reasonable fees and disbursements of underwriters
customarily paid by issuers or sellers of securities, but excluding any
underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities, (xi) costs of printing and producing any agreements
among underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering and (xiii) expenses
relating to any analyst or investor presentations or any “road shows” undertaken
in connection with the Registration, marketing or selling of the Registrable
Securities.  Except as provided in clause (viii), Registration Expenses shall
not include any out-of-pocket expenses of the Participating Holders;

 

Registration Statement:  shall mean any registration statement of the Company
that covers Registrable Securities pursuant to the provisions of this Agreement
filed with, or to

 

3

--------------------------------------------------------------------------------


 

be filed with, the Commission under the rules and regulations promulgated under
the Securities Act, including the related Prospectus, amendments and supplements
to such registration statement, including pre- and post-effective amendments,
and all exhibits, financial information and all material incorporated by
reference in such registration statement;

 

Rule 144:  shall mean Rule 144 under the Securities Act (or any successor
provisions then in force);

 

security, securities:  shall have the meaning set forth in Section 2(a)(1) of
the Securities Act;

 

Securities Act:  shall mean the Securities Act of 1933, as amended (or any
successor act), and the rules and regulations promulgated thereunder;

 

Selling Expenses:  shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for each of the Participating Holders other than the fees and
expenses of one counsel for all of the Participating Holders which shall be paid
for by the Company in accordance with the terms set forth in clause (viii) of
the definition of “Registration Expenses” set forth herein;

 


SECTION 2.  REGISTRATION RIGHTS


 


(A)           REGISTRATION STATEMENTS.


 


(I)            S-1 REGISTRATION STATEMENT.  AT ANY TIME AT WHICH THE COMPANY IS
NOT ELIGIBLE TO USE FORM S-3, UPON THE RECEIPT OF A DEMAND NOTICE FROM THE
INITIATING HOLDERS, THE COMPANY SHALL, AT ITS COST, (X) FILE A REGISTRATION
STATEMENT ON FORM S-1 OR SIMILAR LONG-FORM REGISTRATION STATEMENT TO EFFECT A
REGISTRATION WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES HELD BY THE
INITIATING HOLDERS (DIRECTLY OR THROUGH RAMIUS) SPECIFIED IN SUCH DEMAND NOTICE
(PROVIDED THAT THE INITIATING HOLDERS SHALL NOT BE ENTITLED TO SELL REGISTRABLE
SECURITIES PURSUANT TO A REGISTRATION TO THE EXTENT THAT ANY SUCH SALE WOULD
VIOLATE EITHER SECTION 8.1 OF THE ASSET EXCHANGE AGREEMENT OR SECTION 4.02 OF
THE RAMIUS LLC AGREEMENT) AND (Y) USE ITS REASONABLE BEST EFFORTS TO EFFECT SUCH
REGISTRATION (INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF AN UNDERTAKING TO
FILE POST-EFFECTIVE AMENDMENTS, APPROPRIATE QUALIFICATION UNDER APPLICABLE BLUE
SKY OR OTHER STATE SECURITIES LAWS AND APPROPRIATE COMPLIANCE WITH APPLICABLE
REGULATIONS ISSUED UNDER THE SECURITIES ACT) AS WOULD PERMIT OR FACILITATE THE
DISTRIBUTION, SALE AND RESALE OF SUCH NUMBER OF REGISTRABLE SECURITIES AS ARE
SPECIFIED IN THE DEMAND NOTICE, PROVIDED THAT (X) IN NO EVENT SHALL ANY SUCH
REGISTRATION STATEMENT ON FORM S-1 BECOME EFFECTIVE PRIOR TO THE DATE THAT IS
ONE DAY AFTER THE SIX-MONTH ANNIVERSARY OF THE DATE OF THIS AGREEMENT AND
(Y) THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT, OR TAKE ANY ACTION TO EFFECT,
ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 2(A)(I), IN ANY PARTICULAR
JURISDICTION IN WHICH THE COMPANY WOULD BE REQUIRED TO EXECUTE A GENERAL CONSENT
TO SERVICE OF PROCESS IN EFFECTING SUCH REGISTRATION, QUALIFICATION OR
COMPLIANCE, UNLESS THE COMPANY IS ALREADY SUBJECT TO SERVICE IN SUCH
JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE SECURITIES ACT OR APPLICABLE
RULES OR REGULATIONS THEREUNDER.

 

4

--------------------------------------------------------------------------------



 


(II)           S-3 RESALE REGISTRATION STATEMENT.  THE COMPANY SHALL USE ITS
REASONABLE BEST EFFORTS TO QUALIFY AND MAINTAIN ELIGIBILITY FOR REGISTRATION ON
FORM S-3 FOR SECONDARY SALES AS SOON AS PRACTICABLE AFTER THE DATE OF THIS
AGREEMENT.  AFTER THE COMPANY HAS QUALIFIED FOR THE USE OF FORM S-3, THE COMPANY
SHALL FILE A FORM S-3 REGISTRATION STATEMENT WITH THE COMMISSION AT ITS COST,
AND, AS PROMPTLY AS PRACTICABLE THEREAFTER, SHALL USE ITS REASONABLE BEST
EFFORTS TO EFFECT AND MAINTAIN THE REGISTRATION OF ALL SHARES OF REGISTRABLE
SECURITIES ON FORM S-3 (INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF AN
UNDERTAKING TO FILE POST-EFFECTIVE AMENDMENTS, APPROPRIATE QUALIFICATION UNDER
APPLICABLE BLUE SKY OR OTHER STATE SECURITIES LAWS AND APPROPRIATE COMPLIANCE
WITH APPLICABLE REGULATIONS ISSUED UNDER THE SECURITIES ACT) FOR PURPOSES OF
DISPOSITION THEREOF, AT ANY TIME AND FROM TIME TO TIME FOR SO LONG AS RAMIUS OR
ANY OF THE UCI PARTIES HOLD ANY REGISTRABLE SECURITIES, SUBJECT TO
SECTION 2(H).  IF THE COMPANY QUALIFIES TO DO SO, IT SHALL FILE AN AUTOMATIC
REGISTRATION STATEMENT ON FORM S-3 IN RESPONSE TO ANY REQUEST FOR REGISTRATION
PURSUANT TO THIS SECTION 2(A)(II).  UPON EFFECTING THE REGISTRATION OF ALL
SHARES OF REGISTRABLE SECURITIES ON FORM S-3 AND DURING THE EFFECTIVENESS OF
SUCH FORM S-3 RESALE REGISTRATION STATEMENT, THE COMPANY SHALL NO LONGER BE
REQUIRED TO COMPLY WITH THE TERMS OF SECTION 2(A)(I).


 


(III)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, FOR A
PERIOD NOT TO EXCEED SIXTY (60) CONSECUTIVE CALENDAR DAYS AND NOT TO EXCEED ONE
HUNDRED TWENTY (120) CALENDAR DAYS IN ANY TWELVE-MONTH PERIOD (EACH A “BLACK OUT
PERIOD”), PROVIDED THAT THERE MUST BE AN INTERIM PERIOD OF AT LEAST NINETY (90)
CONSECUTIVE DAYS BETWEEN THE END OF ONE BLACK OUT PERIOD AND THE BEGINNING OF
ANOTHER BLACK OUT PERIOD, THE COMPANY WILL NOT BE REQUIRED TO FILE ANY
REGISTRATION STATEMENT PURSUANT TO THIS AGREEMENT, FILE ANY AMENDMENT THERETO,
FURNISH ANY SUPPLEMENT TO A PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT,
MAKE ANY OTHER FILING WITH THE COMMISSION REQUIRED PURSUANT TO THIS AGREEMENT,
CAUSE ANY REGISTRATION STATEMENT OR OTHER FILING WITH THE COMMISSION REQUIRED
PURSUANT TO THIS AGREEMENT, CAUSE ANY REGISTRATION STATEMENT OR OTHER FILING
WITH THE COMMISSION TO BECOME EFFECTIVE, OR TAKE ANY SIMILAR ACTION, AND ANY AND
ALL SALES OF REGISTRABLE SECURITIES BY THE HOLDERS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT SHALL BE SUSPENDED:  (A) IF AN EVENT HAS OCCURRED AND IS
CONTINUING AS A RESULT OF WHICH ANY REGISTRATION STATEMENT OR PROSPECTUS WOULD,
IN THE COMPANY’S REASONABLE JUDGMENT BASED ON ADVICE OF OUTSIDE COUNSEL TO THE
COMPANY, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR (B) IF THE COMPANY NOTIFIES THE HOLDERS THAT SUCH
ACTIONS WOULD, IN THE GOOD FAITH JUDGMENT OF OUTSIDE COUNSEL TO THE COMPANY,
REQUIRE THE DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION WHICH THE COMPANY HAS
A BONA FIDE BUSINESS PURPOSE FOR PRESERVING AS CONFIDENTIAL AND WHICH THE
COMPANY WOULD NOT OTHERWISE BE REQUIRED TO DISCLOSE.  UPON THE TERMINATION OF
THE CONDITION DESCRIBED IN CLAUSES (A) OR (B) OF ABOVE, THE COMPANY SHALL
PROMPTLY GIVE WRITTEN NOTICE TO THE HOLDERS AND SHALL PROMPTLY FILE ANY
REGISTRATION STATEMENT OR AMENDMENT THERETO REQUIRED TO BE FILED BY IT PURSUANT
TO THIS AGREEMENT, FURNISH ANY PROSPECTUS REQUIRED TO BE FURNISHED PURSUANT TO
THIS AGREEMENT, MAKE ANY OTHER FILING WITH THE COMMISSION REQUIRED OF IT OR
TERMINATE ANY SUSPENSION OF SALES IT HAS PUT INTO EFFECT AND SHALL TAKE SUCH
OTHER ACTIONS TO PERMIT REGISTERED SALES OF REGISTRABLE SECURITIES AS
CONTEMPLATED BY THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------



 


(B)           UNDERWRITTEN OFFERINGS.


 


(I)            REQUEST FOR UNDERWRITTEN OFFERING.  IF THE COMPANY SHALL RECEIVE
FROM THE INITIATING HOLDERS A WRITTEN NOTICE (A “DEMAND NOTICE”) THAT AN
INITIATING HOLDER INTENDS TO DISTRIBUTE, BY MEANS OF AN UNDERWRITTEN OFFERING,
REGISTRABLE SECURITIES UNDER AN EFFECTIVE REGISTRATION STATEMENT FILED PURSUANT
TO SECTION 2(A), THE COMPANY WILL COOPERATE WITH THE INITIATING HOLDERS TO
CONSUMMATE SUCH OFFERING AND WILL PROMPTLY GIVE WRITTEN NOTICE OF THE PROPOSED
UNDERWRITTEN OFFERING TO ALL OTHER HOLDERS IN ACCORDANCE WITH THE TERMS OF
SECTION 2(C).


 


(II)           UNDERWRITING PROCEDURES.  IF HOLDERS, TO THE EXTENT THEY HAVE ANY
REGISTRATION RIGHTS UNDER SECTION 2(C), REQUEST INCLUSION OF THEIR SHARES OF
CLASS A COMMON STOCK IN THE UNDERWRITING, THE INITIATING HOLDER SHALL OFFER TO
INCLUDE THE SHARES OF CLASS A COMMON STOCK OF SUCH HOLDERS IN THE UNDERWRITING
AND MAY CONDITION SUCH OFFER ON THEIR ACCEPTANCE OF THE FURTHER APPLICABLE
PROVISIONS OF THIS SECTION 2.  THE HOLDERS WHOSE REGISTRABLE SECURITIES ARE TO
BE INCLUDED IN SUCH UNDERWRITING AND THE COMPANY SHALL ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER OR
UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE INITIATING HOLDER AND
REASONABLY ACCEPTABLE TO THE COMPANY; PROVIDED, HOWEVER, THAT SUCH UNDERWRITING
AGREEMENT SHALL NOT PROVIDE FOR INDEMNIFICATION OR CONTRIBUTION OBLIGATIONS ON
THE PART OF ANY HOLDER GREATER THAN THE OBLIGATIONS OF THE HOLDERS UNDER
SECTION (2)(F)(II) OR SECTION 2(F)(IV).  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECTION 2(B), IF THE MANAGING UNDERWRITER OR UNDERWRITERS ADVISES THE
HOLDERS IN WRITING THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE NUMBER OF
SHARES TO BE UNDERWRITTEN, THE SECURITIES OF THE COMPANY HELD BY HOLDERS OTHER
THAN THE UCI PARTIES OR RAMIUS (ON BEHALF OF THE UCI PARTIES) SHALL BE EXCLUDED
FROM SUCH UNDERWRITING ON A PRO RATA BASIS (BASED ON THE NUMBER OF SHARES HELD
BY SUCH HOLDERS), IN SUCH MINIMUM NUMBER OF SHARES SO REQUIRED BY SUCH
LIMITATION.  IF, AFTER THE EXCLUSION OF SUCH SHARES HELD BY THOSE HOLDERS,
FURTHER REDUCTIONS ARE STILL REQUIRED DUE TO THE MARKETING LIMITATION, THE
NUMBER OF REGISTRABLE SECURITIES INCLUDED IN THE UNDERWRITING BY EACH HOLDER
(INCLUDING THE INITIATING HOLDER) SHALL BE REDUCED ON A PRO RATA BASIS (BASED ON
THE NUMBER OF SHARES HELD BY SUCH HOLDER), BY SUCH MINIMUM NUMBER OF SHARES AS
IS NECESSARY TO COMPLY WITH SUCH REQUEST.  NO REGISTRABLE SECURITIES OR ANY
OTHER SECURITIES EXCLUDED FROM THE UNDERWRITING BY REASON OF THE UNDERWRITER’S
MARKETING LIMITATION SHALL BE INCLUDED IN SUCH UNDERWRITING.  IF ANY HOLDER WHO
HAS REQUESTED INCLUSION IN SUCH UNDERWRITING AS PROVIDED ABOVE DISAPPROVES OF
THE TERMS OF THE UNDERWRITING, SUCH PERSON MAY ELECT TO WITHDRAW THEREFROM BY
PROVIDING WRITTEN NOTICE TO THE COMPANY, THE UNDERWRITER AND THE INITIATING
HOLDER.  THE SECURITIES SO WITHDRAWN SHALL ALSO BE WITHDRAWN FROM UNDERWRITING. 
IF THE UNDERWRITER HAS NOT LIMITED THE NUMBER OF REGISTRABLE SECURITIES OR OTHER
SECURITIES TO BE UNDERWRITTEN, THE COMPANY AND OFFICERS AND DIRECTORS OF THE
COMPANY (WHETHER OR NOT SUCH PERSONS HAVE REGISTRATION RIGHTS PURSUANT TO
SECTION 2(C) HEREOF) MAY INCLUDE ITS OR THEIR SECURITIES FOR ITS OR THEIR OWN
ACCOUNT IN SUCH UNDERWRITING IF THE MANAGING UNDERWRITER OR UNDERWRITERS SO
AGREES AND IF THE NUMBER OF REGISTRABLE SECURITIES AND OTHER SECURITIES WHICH
WOULD OTHERWISE HAVE BEEN INCLUDED IN SUCH UNDERWRITING WILL NOT THEREBY BE
LIMITED.

 

6

--------------------------------------------------------------------------------



 


(III)          UNDERWRITING TERMS.  IN THE CASE OF AN UNDERWRITTEN OFFERING
UNDER THIS SECTION 2(B), THE PRICE, UNDERWRITING DISCOUNT AND OTHER FINANCIAL
TERMS FOR THE REGISTRABLE SECURITIES SHALL BE DETERMINED BY THE INITIATING
HOLDER.


 


(IV)          NUMBER OF UNDERWRITTEN OFFERINGS AND COMPANY SUPPORTED
DISTRIBUTIONS.  THE COMPANY SHALL HAVE NO OBLIGATIONS PURSUANT TO THIS
SECTION 2(B) TO EFFECT MORE THAN SIX (6) UNDERWRITTEN OFFERINGS, OF WHICH UP TO
THREE (3) MAY BE COMPANY SUPPORTED DISTRIBUTIONS ON BEHALF OF THE INITIATING
HOLDERS PURSUANT TO THIS SECTION 2(B).


 


(C)           PIGGYBACK OFFERINGS.


 


(I)            UNDERWRITINGS.  IF THE COMPANY GIVES NOTICE OF A REGISTERED
PUBLIC OFFERING INVOLVING AN UNDERWRITING OF ITS CLASS A COMMON STOCK FOR
(X) ITS OWN ACCOUNT OR (Y) FOR THE ACCOUNT OF THE INITIATING HOLDERS PURSUANT TO
THE TERMS OF SECTION 2(B) IN A COMPANY SUPPORTED DISTRIBUTION, THE COMPANY SHALL
SO ADVISE EACH OF THE HOLDERS IN WRITING THEREOF AND SUCH HOLDERS MAY, UPON
WRITTEN NOTICE TO THE COMPANY, PARTICIPATE IN SUCH UNDERWRITING AND INCLUDE SUCH
HOLDERS’ REGISTRABLE SECURITIES (TO THE EXTENT THAT SUCH PARTICIPATION WOULD NOT
VIOLATE SECTION 8.1 OF THE ASSET EXCHANGE AGREEMENT OR SECTION 4.02 OF THE
RAMIUS LLC AGREEMENT) IN THE UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  ANY
HOLDER WHO DOES NOT PROVIDE WRITTEN NOTICE OF ITS INTENTION TO PARTICIPATE IN
SUCH UNDERWRITING AGREES THAT, FROM THE DATE OF RECEIPT OF WRITTEN NOTICE OF
SUCH UNDERWRITING UNTIL THE DATE THAT IS NINETY (90) CALENDAR DAYS FOLLOWING THE
CLOSING OF SUCH UNDERWRITING, SUCH HOLDER SHALL NOT SELL, MAKE ANY SHORT SALE
OF, LOAN, GRANT ANY OPTION FOR THE PURCHASE OF, EFFECT ANY PUBLIC SALE OR
DISTRIBUTION OF OR OTHERWISE DISPOSE OF ANY SECURITIES OF THE COMPANY.  THE
HOLDERS WHOSE SHARES ARE TO BE INCLUDED IN SUCH UNDERWRITING SHALL (TOGETHER
WITH THE COMPANY DISTRIBUTING THEIR SECURITIES THROUGH SUCH UNDERWRITING) ENTER
INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER
OR UNDERWRITERS SELECTED FOR UNDERWRITING BY THE COMPANY (AND IF THE
UNDERWRITING WAS INITIATED BY A HOLDER PURSUANT TO SECTION 2(B), SUCH
UNDERWRITERS MUST BE SELECTED BY THE INITIATING HOLDER AND BE REASONABLY
ACCEPTABLE TO THE COMPANY); PROVIDED, HOWEVER, THAT SUCH UNDERWRITING AGREEMENT
SHALL NOT PROVIDE FOR INDEMNIFICATION OR CONTRIBUTION OBLIGATIONS ON THE PART OF
ANY HOLDER GREATER THAN THE OBLIGATIONS OF THE HOLDERS UNDER SECTION 2(F)(II) OR
SECTION 2(F)(IV). NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2(C), IF
ANY UNDERWRITING IN WHICH A HOLDER IS EXERCISING ITS RIGHTS UNDER THIS
SECTION 2(C) IS FOR THE COMPANY’S OWN ACCOUNT AND THE MANAGING UNDERWRITER OR
UNDERWRITERS ADVISES THE COMPANY THAT IN ITS VIEW MARKETING FACTORS REQUIRE A
LIMITATION ON THE NUMBER OF SHARES TO BE UNDERWRITTEN, THE MANAGING UNDERWRITER
OR UNDERWRITERS MAY (SUBJECT TO THE ALLOCATION PRIORITY SET FORTH BELOW) EXCLUDE
FROM SUCH UNDERWRITING SOME OR ALL OF THE REGISTRABLE SECURITIES WHICH WOULD
OTHERWISE BE UNDERWRITTEN PURSUANT HERETO.  THE COMPANY SHALL PROMPTLY ADVISE
ALL HOLDERS OF SECURITIES REQUESTING INCLUSION IN THE UNDERWRITING OF SUCH
LIMITATION, AND THE NUMBER OF SHARES OF SECURITIES THAT ARE ENTITLED TO BE
INCLUDED IN THE UNDERWRITING SHALL BE ALLOCATED IN THE FOLLOWING MANNER:  THE
SECURITIES OF THE COMPANY HELD BY HOLDERS (OTHER THAN THE UCI PARTIES AND RAMIUS
ON BEHALF OF THE UCI PARTIES) OR TO BE ISSUED BY THE COMPANY SHALL BE EXCLUDED
FROM SUCH UNDERWRITING TO THE EXTENT REQUIRED BY SUCH LIMITATION, AND, IF A
LIMITATION ON THE NUMBER OF SHARES IS STILL REQUIRED, THE NUMBER OF SHARES THAT
MAY BE

 

7

--------------------------------------------------------------------------------



 


INCLUDED IN THE UNDERWRITING BY EACH OF THE UCI PARTIES AND RAMIUS ON BEHALF OF
THE UCI PARTIES SHALL BE REDUCED, ON A PRO RATA BASIS (BASED ON THE NUMBER OF
SHARES HELD BY SUCH UCI PARTY AND RAMIUS ON BEHALF OF THE UCI PARTIES), BY SUCH
MINIMUM NUMBER OF SHARES AS IS NECESSARY TO COMPLY WITH SUCH LIMITATION.  IF ANY
OF THE HOLDERS DISAPPROVES OF THE TERMS OF ANY SUCH UNDERWRITING, HE, SHE OR IT
MAY ELECT TO WITHDRAW THEREFROM BY PROVIDING WRITTEN NOTICE TO THE COMPANY AND
THE UNDERWRITER.


 


(D)           EXPENSES OF REGISTRATION.  ALL REGISTRATION EXPENSES INCURRED IN
CONNECTION WITH ANY REGISTRATION, UNDERWRITING, QUALIFICATION OR COMPLIANCE
PURSUANT TO THIS SECTION 2 SHALL BE BORNE BY THE COMPANY, AND ALL SELLING
EXPENSES SHALL BE BORNE BY THE HOLDERS OF THE SECURITIES INCLUDED IN SUCH
UNDERWRITING PRO RATA ON THE BASIS OF THE NUMBER OF THEIR SHARES SO INCLUDED;
PROVIDED, HOWEVER, THE COMPANY SHALL NOT BE REQUIRED TO PAY FOR EXPENSES OF ANY
UNDERWRITING BEGUN PURSUANT TO SECTION 2(B), THE REQUEST FOR WHICH HAS BEEN
SUBSEQUENTLY WITHDRAWN BY THE INITIATING HOLDER UNLESS (I) THE WITHDRAWAL IS
BASED UPON MATERIAL ADVERSE INFORMATION CONCERNING THE COMPANY OF WHICH THE
INITIATING HOLDER WAS NOT AWARE AT THE TIME OF SUCH REQUEST OR (II) IN THE CASE
OF A WITHDRAWN COMPANY SUPPORTED DISTRIBUTION, THE INITIATING HOLDER AGREES TO
FORFEIT ITS RIGHT TO ONE REQUESTED UNDERWRITING PURSUANT TO SECTION 2(B), AS
APPLICABLE.


 


(E)           REGISTRATION PROCEDURES.  IN THE CASE OF EACH REGISTRATION
EFFECTED BY THE COMPANY PURSUANT TO THIS SECTION 2, THE COMPANY WILL KEEP THE
PARTICIPATING HOLDERS ADVISED IN WRITING AS TO THE INITIATION OF EACH
REGISTRATION.  AT ITS EXPENSE, THE COMPANY WILL:


 


(I)            (A) KEEP ANY REGISTRATION OF REGISTRABLE SECURITIES ON FORM S-1
EFFECTIVE FOR AT LEAST NINETY (90) DAYS; AND (B) KEEP ANY REGISTRATION STATEMENT
ON FORM S-3 EFFECTIVE UNTIL ALL SUCH REGISTRABLE SECURITIES ARE SOLD, PROVIDED
THAT RULE 415, OR ANY SUCCESSOR RULE UNDER THE SECURITIES ACT, PERMITS AN
OFFERING ON A CONTINUOUS OR DELAYED BASIS;


 


(II)           AS PROMPTLY AS PRACTICABLE, PREPARE AND FILE WITH THE COMMISSION
SUCH PRE- AND POST-EFFECTIVE AMENDMENTS TO SUCH REGISTRATION STATEMENT,
SUPPLEMENTS TO THE PROSPECTUS AND SUCH AMENDMENTS OR SUPPLEMENTS TO ANY ISSUER
FREE WRITING PROSPECTUS AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION EFFECTIVE
FOR THE PERIOD OF TIME REQUIRED BY THIS AGREEMENT, AND COMPLY WITH PROVISIONS OF
THE APPLICABLE SECURITIES LAWS WITH RESPECT TO THE SALE OR OTHER DISPOSITION OF
ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING SUCH PERIOD IN
ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISPOSITION BY THE SELLERS
THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT;


 


(III)          NOTIFY THE PARTICIPATING HOLDERS AND THE MANAGING UNDERWRITER OR
UNDERWRITERS, IF ANY, AND (IF REQUESTED) CONFIRM SUCH ADVICE IN WRITING AND
PROVIDE COPIES OF THE RELEVANT DOCUMENTS, AS PROMPTLY AS PRACTICABLE AFTER
NOTICE THEREOF IS RECEIVED BY THE COMPANY (1) WHEN THE APPLICABLE REGISTRATION
STATEMENT OR ANY AMENDMENT THERETO HAS BEEN FILED OR BECOMES EFFECTIVE, AND WHEN
THE APPLICABLE PROSPECTUS OR ISSUER FREE WRITING PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT THERETO HAS BEEN FILED, (2) TO THE EXTENT ANY OF THE FOLLOWING
RELATES TO THE PARTICIPATING HOLDERS OR INFORMATION SUPPLIED BY THE
PARTICIPATING HOLDERS, OF ANY WRITTEN COMMENTS BY THE COMMISSION OR ANY REQUEST
BY

 

8

--------------------------------------------------------------------------------



 


THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY FOR
AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT, PROSPECTUS OR ISSUER
FREE WRITING PROSPECTUS OR FOR ADDITIONAL INFORMATION, (3) OF THE ISSUANCE BY
THE COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT OR ANY ORDER BY THE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY PREVENTING OR SUSPENDING THE USE OF ANY PROSPECTUS OR ANY ISSUER FREE
WRITING PROSPECTUS OR THE INITIATION OR THREATENING OF ANY PROCEEDINGS FOR SUCH
PURPOSES, (4) IF, AT ANY TIME, THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
IN ANY APPLICABLE UNDERWRITING AGREEMENT CEASE TO BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, AND (5) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION
WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE REGISTRABLE
SECURITIES FOR OFFERING OR SALE IN ANY JURISDICTION OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE;


 


(IV)          PROMPTLY NOTIFY THE PARTICIPATING HOLDERS AND THE MANAGING
UNDERWRITER OR UNDERWRITERS, IF ANY, WHEN THE COMPANY BECOMES AWARE OF THE
HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE APPLICABLE REGISTRATION
STATEMENT, THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT (AS THEN IN
EFFECT) OR ANY ISSUER FREE WRITING PROSPECTUS CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF SUCH
PROSPECTUS OR ANY ISSUER FREE WRITING PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE) NOT MISLEADING, AND WHEN ANY ISSUER FREE WRITING
PROSPECTUS INCLUDES INFORMATION THAT MAY CONFLICT WITH THE INFORMATION CONTAINED
IN THE REGISTRATION STATEMENT, OR, IF FOR ANY OTHER REASON IT SHALL BE NECESSARY
DURING SUCH TIME PERIOD TO AMEND OR SUPPLEMENT SUCH REGISTRATION STATEMENT,
PROSPECTUS OR ISSUER FREE WRITING PROSPECTUS IN ORDER TO COMPLY WITH THE
SECURITIES ACT AND, IN EITHER CASE AS PROMPTLY AS PRACTICABLE THEREAFTER,
PREPARE AND FILE WITH THE COMMISSION, AND FURNISH WITHOUT CHARGE TO THE
PARTICIPATING HOLDERS AND THE MANAGING UNDERWRITER OR UNDERWRITERS, IF ANY, AN
AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT, PROSPECTUS OR ISSUER
FREE WRITING PROSPECTUS WHICH SHALL CORRECT SUCH MISSTATEMENT OR OMISSION OR
EFFECT SUCH COMPLIANCE;


 


(V)           USE ITS REASONABLE BEST EFFORTS TO PREVENT, OR OBTAIN THE
WITHDRAWAL OF, ANY STOP ORDER OR OTHER ORDER SUSPENDING THE USE OF ANY
PROSPECTUS OR ANY ISSUER FREE WRITING PROSPECTUS;


 


(VI)          DELIVER TO EACH PARTICIPATING HOLDER AND EACH UNDERWRITER, IF ANY,
WITHOUT CHARGE, AS MANY COPIES OF THE APPLICABLE PROSPECTUS (INCLUDING EACH
PRELIMINARY PROSPECTUS), ANY ISSUER FREE WRITING PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO AS SUCH PARTICIPATING HOLDER OR UNDERWRITER MAY REASONABLY
REQUEST;


 


(VII)         SUBJECT TO THE TERMS SET FORTH IN SECTION 2(A)(III) HEREOF, ON OR
PRIOR TO THE DATE ON WHICH THE APPLICABLE REGISTRATION STATEMENT IS DECLARED
EFFECTIVE; USE ITS REASONABLE BEST EFFORTS TO (1) REGISTER OR QUALIFY THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS IN THE UNITED STATES AS ANY
PARTICIPATING HOLDER REASONABLY (IN LIGHT OF SUCH PARTICIPATING HOLDER’S
INTENDED PLAN OF DISTRIBUTION) REQUESTS AND (2) CAUSE SUCH REGISTRABLE
SECURITIES TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES
OR AUTHORITIES AS MAY BE NECESSARY BY VIRTUE OF THE BUSINESS AND OPERATIONS OF

 

9

--------------------------------------------------------------------------------



 


THE COMPANY AND DO ANY AND ALL OTHER ACTS AND THINGS THAT MAY BE REASONABLY
NECESSARY OR ADVISABLE TO ENABLE SUCH PARTICIPATING HOLDER TO CONSUMMATE THE
DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH PARTICIPATING HOLDER
PURSUANT TO SUCH REGISTRATION STATEMENT;


 


(VIII)        IN THE CASE OF AN UNDERWRITTEN OFFERING, ENTER INTO A CUSTOMARY
UNDERWRITING AGREEMENT;


 


(IX)           COOPERATE WITH EACH PARTICIPATING HOLDER AND THE UNDERWRITERS, IF
ANY, OF SUCH REGISTRABLE SECURITIES AND THEIR RESPECTIVE COUNSEL IN CONNECTION
WITH ANY FILINGS REQUIRED TO BE MADE WITH FINRA;


 


(X)            IN THE CASE OF A COMPANY SUPPORTED DISTRIBUTION, CAUSE THE SENIOR
EXECUTIVE OFFICERS OF THE COMPANY TO PARTICIPATE IN THE CUSTOMARY “ROAD SHOW”
PRESENTATIONS THAT MAY BE REASONABLY REQUESTED BY THE MANAGING UNDERWRITER IN
ANY SUCH UNDERWRITTEN OFFERING;


 


(XI)           OBTAINING OPINIONS OF COUNSEL TO THE COMPANY AND UPDATES THEREOF
ADDRESSED TO EACH SELLING HOLDER AND THE UNDERWRITERS OR INITIAL PURCHASERS, IF
ANY, COVERING MATTERS AS ARE CUSTOMARILY REQUESTED IN OPINIONS COVERING
SECONDARY RESALE OFFERINGS OF COMPANIES OF COMPARABLE SIZE, MATURITIES AND LINES
OF BUSINESS AS THE COMPANY;


 


(XII)          OBTAINING “COMFORT” LETTERS AND UPDATES THEREOF FROM THE
COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, SUCH LETTERS COVERING
MATTERS AS ARE CUSTOMARILY REQUESTED IN COMFORT LETTERS COVERING SECONDARY
RESALE OFFERINGS OF COMPANIES OF COMPARABLE SIZE, MATURITIES AND LINES OF
BUSINESS AS THE COMPANY


 


(XIII)         MAKING REASONABLY AVAILABLE FOR INSPECTION BY EACH PURCHASER AND
THE UNDERWRITERS OR INITIAL PURCHASERS, IF ANY, AND ANY ATTORNEY, ACCOUNTANT OR
OTHER AGENT RETAINED BY ANY SUCH PURCHASER OR UNDERWRITER OR INITIAL PURCHASER,
ALL RELEVANT FINANCIAL AND OTHER RECORDS AND PERTINENT CORPORATE DOCUMENTS OF
THE COMPANY AS ARE CUSTOMARILY MADE AVAILABLE IN SECONDARY RESALE OFFERINGS OF
COMPANIES OF COMPARABLE SIZE, MATURITIES AND LINES OF BUSINESS AS THE COMPANY;


 


(XIV)        DELIVERING SUCH DOCUMENTS AND CERTIFICATES AS ARE CUSTOMARILY
DELIVERED IN SECONDARY RESALE OFFERINGS OF COMPANIES OF COMPARABLE SIZE,
MATURITIES AND LINES OF BUSINESS AS THE COMPANY


 


(XV)         OTHERWISE TO CAUSE THE SENIOR EXECUTIVE OFFICERS OF THE COMPANY TO
FACILITATE, COOPERATE WITH, AND PARTICIPATE IN EACH PROPOSED OFFERING
CONTEMPLATED HEREIN AND CUSTOMARY SELLING EFFORTS RELATED THERETO.


 


(F)            INDEMNIFICATION.


 


(I)            INDEMNIFICATION BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY
AND HOLD HARMLESS, TO THE FULLEST EXTENT PERMITTED BY LAW, (1) EACH OF THE
PARTICIPATING HOLDERS AND EACH OF ITS OFFICERS, DIRECTORS, LIMITED OR GENERAL
PARTNERS AND MEMBERS THEREOF, (2)

 

10

--------------------------------------------------------------------------------



 


EACH MEMBER, LIMITED OR GENERAL PARTNER OF EACH SUCH MEMBER, LIMITED OR GENERAL
PARTNER, (3) EACH OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, ADVISORS, AND AGENTS AND EACH PERSON WHO CONTROLS
(WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT) SUCH PERSONS,
WITH RESPECT TO EACH REGISTRATION WHICH HAS BEEN EFFECTED PURSUANT TO THIS
SECTION 2, AND EACH UNDERWRITER, IF ANY, AND EACH PERSON WHO CONTROLS (WITHIN
THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT) ANY UNDERWRITER, AGAINST
ANY AND ALL CLAIMS, LOSSES, DAMAGES, PENALTIES, JUDGMENTS, SUITS, COSTS,
LIABILITIES AND EXPENSES (OR ACTIONS IN RESPECT THEREOF) (COLLECTIVELY, THE
“LOSSES”) ARISING OUT OF OR BASED ON (A) ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE
STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT (INCLUDING
ANY PROSPECTUS OR ISSUER FREE WRITING PROSPECTUS) OR ANY OTHER DOCUMENT INCIDENT
TO ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE (INCLUDING ANY
NOTIFICATION OR THE LIKE), (B) ANY OMISSION (OR ALLEGED OMISSION) TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING (IN THE CASE OF ANY PROSPECTUS OR ISSUER FREE
WRITING PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT
MISLEADING), OR (C) ANY VIOLATION BY THE COMPANY OF THE SECURITIES ACT OR THE
EXCHANGE ACT APPLICABLE TO THE COMPANY AND RELATING TO ACTION OR INACTION
REQUIRED OF THE COMPANY IN CONNECTION WITH ANY SUCH REGISTRATION, QUALIFICATION
OR COMPLIANCE, AND WILL REIMBURSE EACH OF THE PERSONS LISTED ABOVE, FOR ANY
LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH
INVESTIGATING AND DEFENDING ANY SUCH LOSSES, PROVIDED THAT THE COMPANY WILL NOT
BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSSES ARISE OUT OF OR
ARE BASED ON ANY UNTRUE STATEMENT OR OMISSION BASED UPON WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY THE PARTICIPATING HOLDERS OR UNDERWRITER AND STATED
TO BE SPECIFICALLY FOR USE THEREIN.


 


(II)           INDEMNIFICATION BY THE PARTICIPATING HOLDERS.  EACH OF THE
PARTICIPATING HOLDERS AGREES (SEVERALLY AND NOT JOINTLY) TO INDEMNIFY AND HOLD
HARMLESS, TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY, EACH OF ITS
DIRECTORS AND OFFICERS AND EACH UNDERWRITER, IF ANY, OF THE COMPANY’S SECURITIES
COVERED BY SUCH A REGISTRATION STATEMENT, EACH PERSON WHO CONTROLS THE COMPANY
(WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT) OR SUCH
UNDERWRITER, EACH PARTICIPATING HOLDER AND EACH OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, PARTNERS AND MEMBERS, AND EACH PERSON CONTROLLING SUCH PARTICIPATING
HOLDER (WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT) AGAINST
ANY AND ALL LOSSES ARISING OUT OF OR BASED ON (A) ANY UNTRUE STATEMENT (OR
ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT (INCLUDING ANY PROSPECTUS OR ISSUER FREE WRITING PROSPECTUS) OR ANY
OTHER DOCUMENT INCIDENT TO ANY SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE
(INCLUDING ANY NOTIFICATION OR THE LIKE) MADE BY SUCH PARTICIPATING HOLDER IN
WRITING OR (B) ANY OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS BY SUCH
PARTICIPATING HOLDER THEREIN NOT MISLEADING (IN THE CASE OF ANY PROSPECTUS OR
ISSUER FREE WRITING PROSPECTUS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE NOT MISLEADING) AND WILL REIMBURSE THE PERSONS LISTED ABOVE FOR ANY
LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH INVESTIGATING
OR DEFENDING ANY SUCH LOSSES, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE
EXTENT, THAT SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR
ALLEGED OMISSION) IS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY

 

11

--------------------------------------------------------------------------------


 


SUCH PARTICIPATING HOLDER AND STATED TO BE SPECIFICALLY FOR USE THEREIN;
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF EACH OF THE PARTICIPATING HOLDERS
HEREUNDER SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE NET PROCEEDS SUCH
PARTICIPATING HOLDER RECEIVES IN SUCH REGISTRATION.


 


(III)          CONDUCT OF THE INDEMNIFICATION PROCEEDINGS.  EACH PARTY ENTITLED
TO INDEMNIFICATION UNDER THIS SECTION 2(F) (THE “INDEMNIFIED PARTY”) SHALL GIVE
NOTICE TO THE PARTY REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING
PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF ANY CLAIM
AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL PERMIT THE INDEMNIFYING PARTY TO
ASSUME THE DEFENSE OF ANY SUCH CLAIM OR ANY LITIGATION RESULTING THEREFROM;
PROVIDED THAT COUNSEL FOR THE INDEMNIFYING PARTY, WHO SHALL CONDUCT THE DEFENSE
OF SUCH CLAIM OR ANY LITIGATION RESULTING THEREFROM, SHALL BE APPROVED BY THE
INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT UNREASONABLY BE WITHHELD) AND THE
INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH PARTY’S EXPENSE
(UNLESS THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE
A CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY
IN SUCH ACTION, IN WHICH CASE THE FEES AND EXPENSES OF COUNSEL SHALL BE AT THE
EXPENSE OF THE INDEMNIFYING PARTY), AND PROVIDED FURTHER THAT THE FAILURE OF ANY
INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION 2(F) UNLESS THE
INDEMNIFYING PARTY IS MATERIALLY PREJUDICED THEREBY.  NO INDEMNIFYING PARTY, IN
THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION SHALL, EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER
INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE
GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM
ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.  EACH INDEMNIFIED PARTY
SHALL FURNISH SUCH INFORMATION REGARDING ITSELF OR THE CLAIM IN QUESTION AS AN
INDEMNIFYING PARTY MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY
REQUIRED IN CONNECTION WITH THE DEFENSE OF SUCH CLAIM AND LITIGATION RESULTING
THEREFROM.


 


(IV)          IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 2(F) IS HELD
BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY
WITH RESPECT TO ANY LOSSES, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING
SUCH INDEMNIFIED PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY ON THE ONE
HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH THE STATEMENTS
OR OMISSIONS (OR ALLEGED STATEMENTS OR OMISSIONS) WHICH RESULTED IN SUCH LOSSES,
AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY AND OF THE INDEMNIFIED PARTY SHALL BE DETERMINED BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE (OR ALLEGED UNTRUE)
STATEMENT OF A MATERIAL FACT OR THE OMISSION (OR ALLEGED OMISSION) TO STATE A
MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR BY
THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION;
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF EACH OF THE PARTICIPATING HOLDERS
HEREUNDER SHALL BE SEVERAL AND NOT JOINT AND SHALL BE LIMITED TO AN AMOUNT EQUAL
TO THE NET PROCEEDS SUCH PARTICIPATING HOLDER RECEIVES IN SUCH REGISTRATION.

 

12

--------------------------------------------------------------------------------



 


(V)           SUBJECT TO THE LIMITATIONS ON THE HOLDERS’ LIABILITY SET FORTH IN
SECTION 2(F)(II) AND 2(F)(IV), THE REMEDIES PROVIDED FOR IN THIS
SECTION 2(F) ARE NOT EXCLUSIVE AND SHALL NOT LIMIT ANY RIGHTS OR REMEDIES WHICH
MAY OTHERWISE BE AVAILABLE TO ANY INDEMNIFIED PARTY AT LAW OR EQUITY.  THE
REMEDIES SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF SUCH HOLDER OR ANY INDEMNIFIED PARTY AND SURVIVE THE
TRANSFER OF SUCH SECURITIES BY SUCH HOLDER.


 


(G)           PARTICIPATING HOLDERS.


 


(I)            EACH OF THE PARTICIPATING HOLDERS SHALL FURNISH TO THE COMPANY
SUCH INFORMATION REGARDING SUCH PARTICIPATING HOLDER AND THE DISTRIBUTION
PROPOSED BY SUCH HOLDER AS THE COMPANY MAY REASONABLY REQUEST IN WRITING AND AS
SHALL BE REASONABLY REQUIRED IN CONNECTION WITH ANY REGISTRATION, QUALIFICATION
OR COMPLIANCE REFERRED TO IN THIS SECTION 2.


 


(II)           IN THE EVENT THAT, EITHER IMMEDIATELY PRIOR TO OR SUBSEQUENT TO
THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ANY PARTICIPATING HOLDER SHALL
DISTRIBUTE REGISTRABLE SECURITIES TO ITS PARTNERS OR MEMBERS, SUCH PARTICIPATING
HOLDER SHALL SO ADVISE THE COMPANY AND PROVIDE SUCH INFORMATION AS SHALL BE
NECESSARY TO PERMIT AN AMENDMENT TO SUCH REGISTRATION STATEMENT TO PROVIDE
INFORMATION WITH RESPECT TO SUCH PARTNERS OR MEMBERS, AS SELLING SECURITY
HOLDERS.  PROMPTLY FOLLOWING RECEIPT OF SUCH INFORMATION, THE COMPANY SHALL FILE
AN APPROPRIATE AMENDMENT TO SUCH REGISTRATION STATEMENT REFLECTING THE
INFORMATION SO PROVIDED.  ANY INCREMENTAL EXPENSE TO THE COMPANY RESULTING FROM
SUCH AMENDMENT SHALL BE BORNE BY SUCH PARTICIPATING HOLDER.


 


(III)          EACH HOLDER AGREES THAT AT THE TIME THAT SUCH HOLDER IS A
PARTICIPATING HOLDER, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF THE
HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 2(E)(IV), SUCH HOLDER
SHALL FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO
THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH
HOLDER’S RECEIPT OF THE COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS OR ISSUER
FREE WRITING PROSPECTUS OR UNTIL SUCH HOLDER IS ADVISED IN WRITING BY THE
COMPANY THAT THE USE OF THE PROSPECTUS OR ISSUER FREE WRITING PROSPECTUS, AS THE
CASE MAY BE, MAY BE RESUMED, AND, IF SO DIRECTED BY THE COMPANY, SUCH HOLDER
SHALL DELIVER TO THE COMPANY ALL COPIES, OTHER THAN ANY PERMANENT FILE COPIES
THEN IN SUCH HOLDER’S POSSESSION, OF THE MOST RECENT PROSPECTUS OR ANY ISSUER
FREE WRITING PROSPECTUS COVERING SUCH REGISTRABLE SECURITIES AT THE TIME OF
RECEIPT OF SUCH NOTICE.  IF THE COMPANY SHALL GIVE SUCH NOTICE, THE COMPANY
SHALL EXTEND THE PERIOD DURING WHICH SUCH REGISTRATION STATEMENT SHALL BE
MAINTAINED EFFECTIVE BY THE NUMBER OF DAYS DURING THE PERIOD FROM AND INCLUDING
THE DATE OF THE GIVING OF NOTICE PURSUANT TO SECTION 2(E)(IV) TO THE DATE WHEN
THE COMPANY SHALL MAKE AVAILABLE TO SUCH HOLDER A COPIES OF THE SUPPLEMENT OR
AMENDED PROSPECTUS OR ISSUER FREE WRITING PROSPECTUS OR IS ADVISED IN WRITING
THAT THE USE OF THE PROSPECTUS OR ISSUER FREE WRITING PROSPECTUS MAY BE RESUMED.


 


(H)           TERMINATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE REGISTRATION RIGHTS SET FORTH IN THIS SECTION 2 SHALL NOT BE
AVAILABLE, (I) WITH RESPECT TO ANY HOLDER, IF IN THE WRITTEN OPINION OF COUNSEL
TO THE COMPANY, ALL OF THE REGISTRABLE

 

13

--------------------------------------------------------------------------------



 


SECURITIES THEN OWNED BY SUCH HOLDER COULD BE SOLD PURSUANT TO RULE 144 WITHOUT
LIMITATION THEREUNDER ON VOLUME OR MANNER OF SALE OR (II) AS TO ANY HOLDER, ALL
OF THE REGISTRABLE SECURITIES HELD BY SUCH HOLDER HAVE BEEN SOLD IN A
REGISTRATION PURSUANT TO THE SECURITIES ACT OR AN EXEMPTION THEREFROM. 
NOTWITHSTANDING THE FOREGOING, THE INDEMNIFICATION PROVISIONS IN
SECTION 2(F) AND SECTIONS 3 AND 4 SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT.


 


(I)            CLASS B COMMON STOCK.  IN CONNECTION WITH ANY REGISTERED SALE OF
CLASS B COMMON STOCK BY A HOLDER THAT IS SUBJECT TO THE BANK HOLDING COMPANY ACT
OF 1956, AS AMENDED (THE “BHC ACT”), UNLESS PROHIBITED BY THE BHC ACT, THE
HOLDER SHALL BE ENTITLED TO SURRENDER TO THE COMPANY SUCH SHARES OF CLASS B
COMMON STOCK TO BE SOLD IN SUCH REGISTRATION, AND, UPON SURRENDER, THE COMPANY
SHALL ISSUE TO THE PURCHASERS IN SUCH REGISTERED SALE AN EQUAL NUMBER OF SHARES
OF CLASS A COMMON STOCK.


 


SECTION 3.  INTERPRETATION OF THIS AGREEMENT


 


(A)           DIRECTLY OR INDIRECTLY.  WHERE ANY PROVISION IN THIS AGREEMENT
REFERS TO ACTION TO BE TAKEN BY ANY PERSON, OR WHICH SUCH PERSON IS PROHIBITED
FROM TAKING, SUCH PROVISION SHALL BE APPLICABLE WHETHER SUCH ACTION IS TAKEN
DIRECTLY OR INDIRECTLY BY SUCH PERSON.


 


SECTION 4.  MISCELLANEOUS


 


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES.


 


(B)           SECTION HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUBSECTIONS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE A PART THEREOF.


 


(C)           NOTICES.


 


(I)            ALL COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR FACSIMILE OR MAILED BY OVERNIGHT COURIER OR BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID:


 

(1)           IF TO THE COMPANY, TO THE ADDRESS BELOW, OR AT SUCH OTHER ADDRESS
AS IT MAY HAVE FURNISHED TO THE HOLDERS IN WRITING.

 

LexingtonPark Parent Corp.

1221 Avenue of Americas

New York, NY 10020

Attention:   J. Kevin McCarthy, Esq.

General Counsel

Facsimile:  (646) 562-1936

 

with a copy to:

 

Willkie Farr & Gallagher LLP

The Equitable Center

 

14

--------------------------------------------------------------------------------


 

787 Seventh Avenue

New York, NY 10019

Attention:   David K. Boston, Esq.

Laura L. Delanoy, Esq.

Facsimile:  (212) 728-8111

 

(2)           IF TO RAMIUS, TO THE ADDRESS BELOW, OR AT SUCH OTHER ADDRESS OR
FACSIMILE NUMBER AS MAY HAVE BEEN FURNISHED THE COMPANY IN WRITING.

 

RCG Holdings LLC

599 Lexington Avenue, 20th Floor

New York, NY 10022

Attention:   Owen S. Littman, Esq.

General Counsel

Facsimile:  (212) 845-7986

 

with a copy to:

 

Willkie Farr & Gallagher LLP

The Equitable Center

787 Seventh Avenue

New York, NY 10019

Attention:   David K. Boston, Esq.

Laura L. Delanoy, Esq.

Facsimile:  (212) 728-8111

 

(3)           IF TO ANY OF THE UCI PARTIES, TO THE ADDRESS BELOW, OR AT SUCH
OTHER ADDRESS AS IT MAY HAVE FURNISHED TO THE COMPANY IN WRITING.

 

Bayerische Hypo- und Vereinsbank AG

150 East 42nd Street, New York, NY 10017

Attention:

Gavin Burke, Managing Director

Phone:

(212) 672-5408

Facsimile:

(212) 672-5413

Email:

gavin.burke@us.unicreditgroup.eu

 

with a copy to:

 

Bayerische Hypo- und Vereinsbank AG

150 East 42nd Street, New York, NY 10017

Attention:

Aaron Witte, Vice President

Phone:

(212) 672-5344

Facsimile:

(212) 672-5413

Email:

aaron.witte@us.unicreditgroup.eu

 

15

--------------------------------------------------------------------------------



 


(II)           ANY NOTICE SO ADDRESSED SHALL BE DEEMED TO BE GIVEN: IF DELIVERED
BY HAND OR FACSIMILE, ON THE DATE OF SUCH DELIVERY; IF MAILED BY OVERNIGHT
COURIER, ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING; AND IF
MAILED BY REGISTERED OR CERTIFIED MAIL, ON THE THIRD BUSINESS DAY AFTER THE DATE
OF SUCH MAILING.


 


(D)           REPRODUCTION OF DOCUMENTS.  THIS AGREEMENT AND ALL DOCUMENTS
RELATING THERETO, INCLUDING, WITHOUT LIMITATION, ANY CONSENTS, WAIVERS AND
MODIFICATIONS WHICH MAY HEREAFTER BE EXECUTED MAY BE REPRODUCED BY THE HOLDERS
BY ANY PHOTOGRAPHIC, PHOTOSTATIC, MICROFILM, MICROCARD, MINIATURE PHOTOGRAPHIC
OR OTHER SIMILAR PROCESS AND THE HOLDERS MAY DESTROY ANY ORIGINAL DOCUMENT SO
REPRODUCED.  THE PARTIES HERETO AGREE AND STIPULATE THAT ANY SUCH REPRODUCTION
SHALL BE ADMISSIBLE IN EVIDENCE AS THE ORIGINAL ITSELF IN ANY JUDICIAL OR
ADMINISTRATIVE PROCEEDING (WHETHER OR NOT THE ORIGINAL IS IN EXISTENCE AND
WHETHER OR NOT SUCH REPRODUCTION WAS MADE BY THE HOLDERS IN THE REGULAR COURSE
OF BUSINESS) AND THAT ANY ENLARGEMENT, FACSIMILE OR FURTHER REPRODUCTION OF SUCH
REPRODUCTION SHALL LIKEWISE BE ADMISSIBLE IN EVIDENCE.


 


(E)           SUCCESSORS AND ASSIGNS.  NO PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF THEIR RESPECTIVE RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTIES HERETO; PROVIDED THAT THE UCI PARTIES AND
RAMIUS SHALL BE ENTITLED TO ASSIGN THE RIGHTS OF THE UCI PARTIES OR RAMIUS AS AN
INITIATING HOLDER OR OTHERWISE TO A TRANSFEREE OF ANY OF THE UCI PARTIES’
BENEFICIAL OWNERSHIP (AS DEFINED IN RULE 13D-3 OF THE RULES AND REGULATIONS
PROMULGATED UNDER THE EXCHANGE ACT ) OF ANY REGISTRABLE SECURITIES IN ACCORDANCE
WITH THE ASSET EXCHANGE AGREEMENT OR THE FOURTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF RAMIUS AND, IF REQUESTED BY THE UCI HOLDERS IN
CONNECTION WITH ANY SUCH ASSIGNMENT, RAMIUS WILL MAKE SUCH ASSIGNMENT OF RIGHTS
AT THE REQUEST OF THE UCI PARTIES.  ANY SUCH TRANSFEREE SHALL BE DEEMED TO BE A
THIRD PARTY BENEFICIARY OF THE TRANSFERRING PARTY’S RIGHTS HEREUNDER UPON NOTICE
BY THE TRANSFERRING UCI PARTY TO THE COMPANY, ENTITLED TO EXERCISE SUCH
TRANSFERRING PARTY’S RIGHTS UPON AND FOLLOWING SUCH NOTICE.


 


(F)            OTHER REGISTRATION RIGHTS.   EXCEPT AS PROVIDED IN SECTION 4(E),
UNTIL THE EARLIER OF (I) THREE YEARS FOLLOWING THE DATE OF THIS AGREEMENT AND
(II) THE DATE ON WHICH THE INITIATING HOLDERS DO NOT BENEFICIALLY OWN ANY
REGISTRABLE SECURITIES, THE COMPANY SHALL NOT GRANT ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT AS OF THE DATE HEREOF REGISTRATION RIGHTS ON SALES OF
CAPITAL STOCK OF THE COMPANY (X) THAT WOULD BE SUPERIOR TO THE RIGHTS OF THE UCI
PARTIES AND RAMIUS (ON BEHALF OF THE UCI PARTIES) HEREUNDER OR (Y) THAT WOULD,
AS A RESULT OF ANY REGISTERED SALE BY THE COMPANY AT THE REQUEST OF SUCH PERSON
(WHETHER STRUCTURED AS A SECONDARY SALE OR A PRIMARY SALE BY THE COMPANY),
SUBJECT ANY OF THE UCI PARTIES OR RAMIUS (ON THE BEHALF OF THE UCI PARTIES) TO
ANY UNDERWRITER LOCK-UP PERIOD WITHOUT SUCH HOLDER’S CONSENT.


 


(G)           ENTIRE AGREEMENT; AMENDMENT AND WAIVER.  THIS AGREEMENT
CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR UNDERSTANDINGS AMONG SUCH
PARTIES.  THIS AGREEMENT MAY BE AMENDED, AND THE OBSERVANCE OF ANY TERM OF THIS
AGREEMENT MAY BE WAIVED, WITH (AND ONLY WITH) THE WRITTEN CONSENT OF THE PARTIES
HERETO, UNLESS ALL RIGHTS UNDER THIS AGREEMENT HAVE BEEN TERMINATED WITH RESPECT
TO A HOLDER.  ANY AMENDMENT OR WAIVER EFFECTED IN ACCORDANCE WITH THIS
SECTION 4(F) SHALL BE BINDING UPON EACH HOLDER OF REGISTRABLE SECURITIES THEN
OUTSTANDING (WHETHER OR NOT SUCH HOLDER CONSENTED TO ANY SUCH AMENDMENT OR
WAIVER).

 

16

--------------------------------------------------------------------------------



 


(H)           SEVERABILITY.  IN THE EVENT THAT ANY PART OR PARTS OF THIS
AGREEMENT SHALL BE HELD ILLEGAL OR UNENFORCEABLE BY ANY COURT OR ADMINISTRATIVE
BODY OF COMPETENT JURISDICTION, SUCH DETERMINATION SHALL NOT AFFECT THE
REMAINING PROVISIONS OF THIS AGREEMENT WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS (INCLUDING BY ELECTRONIC TRANSMISSION OR FACSIMILE), EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT.


 

[Remainder of Page Intentionally Left Blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

LEXINGTONPARK PARENT CORP.

 

 

 

 

 

 

By:

/s/ Jeffrey M. Solomon

 

 

Name: Jeffrey M. Solomon

 

 

Title:   President

 

 

 

 

 

 

 

By:

/s/ Christopher A. White

 

 

Name: Christopher A. White

 

 

Title:   Vice President

 

 

 

 

RAMIUS LLC

 

by C4S & Co., L.L.C., its managing member

 

 

 

 

By:

/s/ Peter A. Cohen

 

 

Name: Peter A. Cohen

 

 

Title:   Managing Member

 

 

 

 

BA ALPINE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Gavin Burke

 

 

Name: Gavin Burke

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ John Gallagher

 

 

Name: John Gallagher

 

 

Title:   Managing Director

 

 

 

 

 

 

 

BAYERISCHE HYPO- UND VEREINSBANK AG

 

 

 

 

 

 

By:

/s/ Gavin Burke

 

 

Name: Gavin Burke

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ John Gallagher

 

 

Name: John Gallagher

 

 

Title:   Managing Director

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HVB ALTERNATIVE ADVISORS LLC

 

 

 

 

 

 

By:

/s/ Gavin Burke

 

 

Name: Gavin Burke

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ John Gallagher

 

 

Name: John Gallagher

 

 

Title:   Managing Director

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------